DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riknagel et al. (US2017/0258436) in view of Gemignani et al. (US2012/0179053).
Regarding claim 17, Riknagel discloses, except for the limitations italicized below, A method for determining a central pulse wave velocity in a pregnant woman (par. [0019], [0021], [0065]), the method comprising: 
receiving an indication of a measurement of a length of a human aortic path outside the body to provide an aortic length; 
arranging a first sound transducer outside the body of the patient for measuring the opening of the maternal aortic valve (“using a sound and vibration transducer to acquire a vascular sound signal in order to detect a vascular sound from a cervical, thoracic, abdominal, pelvic or lower limb region of the person; filtering the vascular sound signal to isolate the vascular sound” in par. [0019]); 
arranging a second sound transducer outside the body of the patient for measuring the pulse wave arrival time at the uterine artery (It may also be contemplated that a plurality of sound and vibration transducers are used and placed in anatomically different positions” in par. [0065]); 
identifying the opening of the aortic valve with measurement from the first sound transducer as a first time, and the pulse wave arrival time at the uterine artery with measurements from the second sound transducer as a second time; 
determining the central transit time based on the difference between the second time and the first time; and 
calculating the central pulse wave velocity based on the length of the human aortic path and the central transit time (“It may also be contemplated that a plurality of sound and vibration transducers are used and placed in anatomically different positions. This may allow measuring a pulse wave velocity. For example, the sound and vibration transducers may be positioned in relation to the carotid and the femoral arteries, respectively, or, for a pregnant woman, in relation to the carotid and uterine arteries, respectively” in par. [0065]).
Riknagel teaches monitoring the cardiovascular state of a pregnant woman by analyzing a filtered vascular sound to determine arterial stiffness (“Preeclampsia is one of the leading causes of pregnancy related maternal morbidity and mortality. In addition to the immediate risk, women who recover from preeclampsia are more likely to experience life-threatening cardiovascular disease later in life. The cardiovascular risk in preeclampsia is associated with increased central arterial stiffness and measures of arterial function as pulse wave analysis or pulse wave velocity (as increased carotid or femoral pulse wave velocity) is useful for clinical assessments” in par. [0012]; “using a sound and vibration transducer to acquire a vascular sound signal in order to detect a vascular sound from a cervical, thoracic, abdominal, pelvic or lower limb region of the person; filtering the vascular sound signal to isolate the vascular sound” in par. [0019]).
Gemignani teaches an alternative method for determing arterial stiffness by measuring the propagation velocity of a blood pressure wave, comprising receiving an indication of a measurement of a length of a human aortic path outside the body to provide an aortic length (“a means for determining the distance between said first and said second application points” in par. [0029]), arranging a first sound transducer outside the body of the patient (“a first sensor of cutaneous vibrations, which is adapted to be mounted at a first application point of said arterial system for measuring a first cutaneous vibration, said first sensor creating a corresponding first cutaneous vibration signal” in par. [0027]), arranging a second sound transducer outside the body of the patient (“a second sensor of cutaneous vibrations that is adapted to be mounted at a second application point of said arterial system different from said first point for measuring a second cutaneous vibration, said second sensor creating a corresponding second cutaneous vibration signal” in par. [0028]), determining the central transit time based on the difference between the second time and the first time (“Control unit 50, calculates then a transit time PTT (Pulse Transit Time) of the pressure wave, as described below in detail, as a time period difference between first and second time instants T1 and T2 measured by respective sensors 1/2” in par. [0070]), and calculating the central pulse wave velocity based on the length of the human aortic path and the central transit time (“a program means for calculating the propagation velocity of said pressure wave responsive to said distance between said first and said second application points and to said first and second cutaneous vibration signals, wherein said first and second sensors of cutaneous vibrations are adapted to measure vibrations set between 1 Hz and 20 KHz, in particular between 5 Hz and 80 Hz” in par. [0032]; “Once determined transit time PTT, is then measured the propagation velocity of the pressure wave as the ratio between the length of the arterial path D comprised between the heart and application point 6 of second sensor 2 and said transit time PTT” in par. [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method taught by Gemignani  for the method disclosed by Riknagel since it would have provided an alternative technique for determining arterial stiffness with predictable results.
Regarding claim 18, the combined references of Riknagel and Gemignani disclose A system for determining a central pulse wave velocity in a pregnant woman, the system comprising: a first sound transducer adapted to measure the opening of the maternal aortic valve; a second sound transducer adapted to measure the pulse wave arrival time at the uterine artery; a control unit connected to the first sound transducer and to the second sound transducer; and wherein the control unit is configured to receive measurement signals from the first sound transducer to identify the opening of the maternal aortic valve as a first time, and to receive measurements signals from the second sound transducer to identify the pulse wave arrival time at the uterine artery as a second time, and wherein the control unit is further configured to determine the central transit time based on the difference between the second time and the first time and calculate the central pulse wave velocity based on an aortic path length measurement and the central transit time (claim 18 system limitations correspond to claim 17 method limitations and are rejected in a corresponding fashion – see rejection of claim 17 above).
Allowable Subject Matter
4.	Claims 1-16 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667